DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claims 1-20, are/as filed on 04/21/2018 are currently pending. Claims 1-20 are rejected.
Claim Interpretation
Examiner wishes to point out to Applicant that claims 1 -20 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 11 and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/959,215 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
Regarding Independent claims 1, 8 and 17, claims 1, 12 and 17 of the reference application explicitly teaches all structural elements of the instant claims 1, 8 and 17 except for “wherein at least one of the front wheel and the rear wheel is configured to drive the band along the circumference at a drive velocity that correlates to a relative velocity of the deposition head and the surface of the article”. However, this difference is obvious since the reference application discloses that at least one of the front wheel and the rear wheel is configured to move the band to a certain distance in response to a signal from a controller.  In addition, it have been held that adjustability, where needed, involves only routine skill in the art.  (Please see MPEP 2114.04 V D for further details).
Dependent claims 2-7, 9-16 and 18-20 recite various features which are also recited or obvious over the reference application claims.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/959,213 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
Regarding Independent claims 1, 8 and 17, claims 1, 8 and 17 of the reference application explicitly teaches all structural elements of the instant claims 1, 8 and 17 except for ““wherein at least one of the front wheel and the rear wheel is configured to drive the band along the circumference at a drive velocity that correlates to a relative velocity of the deposition head and the surface of the article”. However, this difference is obvious since the reference application discloses the motor will impart a mechanical motion at the connecting point of the band and it would change the shape of the band through the rear wheel.
Dependent claims 2-7, 9-16 and 18-20 recite various features which are also recited or obvious over the reference application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a deposition head as instantly claimed is that while the prior arts Dietachmayr (2015/0165698 - of record), which is regarded as being the prior arts closest to subject-matter of the claim 1, teaches an apparatus for laying fiber tapes comprising a filament drive (fiber guide (9)), a band (elastic endless belt (10)) (see Figs. 1-3; [0017]), Dietachmayr fails to teach the combination of a body having a front and rear mounting points, a first actuator and the band as recited in claim 1.

Regarding claims 2-7, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 8, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a deposition head as instantly claimed is that while the prior arts Dietachmayr (2015/0165698 - of record), which is regarded as being the prior arts closest to subject-matter of the claim 1, teaches an apparatus for laying fiber tapes comprising a filament drive (fiber guide (9)), a band (elastic endless belt (10)) (see Figs. 1-3; [0017]), Dietachmayr fails to teach the combination of a body having a front and rear mounting points, a first actuator and the band as recited in claim 8.
Therefore, claim 8 is deemed novel and non-obvious over the prior art of record.
Regarding claims 9-16, they depend from claim 8; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 17, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a deposition head as instantly claimed is that while the prior arts Dietachmayr (2015/0165698 - of record), which is regarded as being the prior arts closest to subject-matter of the claim 1, teaches an apparatus for laying fiber tapes comprising a filament drive (fiber guide (9)), a band (elastic endless belt (10)) (see Figs. 1-3; [0017]), Dietachmayr fails to teach the combination of a body having a front and rear mounting points, a first actuator and the band as recited in claim 17.
Therefore, claim 17 is deemed novel and non-obvious over the prior art of record.
Regarding claims 18-20, they depend from claim 17; thus, they are also deemed novel and non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743